       Case 1:20-cr-00126-LMM-JSA Document 92 Filed 06/02/21 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

UNITED STATES OF AMERICA,                   :
                                            :
      Plaintiff,                            :
                                            :          CIVIL ACTION NO.
      v.                                    :        1:20-cr-00126-LMM-JSA
                                            :
THOMAS ADDAQUAY, NANA                       :
ADDAQUAY, and SACOYA LYONS,                 :
                                            :
      Defendants.                           :


                             ORDER SETTING TRIAL

      The Court hereby sets the trial date for co-defendants Thomas Addaquay, Nana

Addaquay, and Sacoya Lyons to begin on Thursday, October 21, 2021, at 9:00 AM

in Courtroom 2107, United States Courthouse, 75 Ted Turner Drive, S.W., Atlanta,

Georgia. The pretrial conference is set for Wednesday, October 13, 2021, at 10:00

AM in Courtroom 2107. By noon on Wednesday, September 29, 2021, the parties

are to file their respective motions in limine and voir dire questions. By noon on

Wednesday, September 29, 2021, the Government is to file a brief statement of facts

the parties can rely on for voir dire. By noon on Wednesday, October 6, 2021, the

parties are to file any objections to those items listed above. Requests to charge and

verdict forms should be filed on CM/ECF and emailed to the Courtroom Deputy
       Case 1:20-cr-00126-LMM-JSA Document 92 Filed 06/02/21 Page 2 of 3




Clerk in Word format by noon on Wednesday, October 20, 2021. The time from June

2, 2021, to October 21, 2021, shall be excluded from computation under the Speedy

Trial Act pursuant to 18 U.S.C. § 3161(h)(7)(A), (h)(7)(B)(i), and (h)(7)(B)(iv).

       The Court requires the parties email an exhibit and witness list to the

Courtroom Deputy Clerk by Wednesday, October 20, 2021.The list shall contain an

identifying description of each exhibit to the right of the exhibit numbers. The list

shall be double spaced with approximately 1.5 inches of space to the left of the

number for court use. Additionally, the parties are required to deliver to chambers the

morning of trial a tabbed exhibit notebook for the Court’s use. Counsel shall comply

with the Local Rules of this Court regarding exhibits. Any exhibit larger than 8 ½ x

11 will be returned to counsel pursuant to L.R. 79.1(B)(5). Within ten (10) days

following the conclusion of a trial or hearing, all parties must file photographs or

other appropriate reproductions of oversized and non-documentary exhibits admitted

as evidence at the trial or hearing. The parties must provide a courtesy copy of any

documents e-filed just prior to trial or on any day during the course of the trial.

      Courtroom 2107 is technology equipped. Any training or trial runs regarding

the courtroom technology must be scheduled in advance of trial via the Courtroom

Deputy Clerk. The Court will not allow time for training or trial runs at the beginning

of the trial. Any motions requesting leave to bring technology into the courtroom



                                            2
       Case 1:20-cr-00126-LMM-JSA Document 92 Filed 06/02/21 Page 3 of 3




must be filed prior to the pretrial conference, to allow time for proper notification to

the US Marshals Service.

      It is the responsibility of counsel to immediately notify the Courtroom Deputy

if the defendant requires interpretive services for any court proceeding so that

services can be arranged. It is the responsibility of counsel to arrange interpretive

services for any witnesses needing assistance of an interpreter for any court

proceeding.

                       2nd day of June, 2021.
       SO ORDERED this ___



                                           _____________________
                                           LEIGH MARTIN MAY
                                           UNITED STATES DISTRICT COURT




                                            3
